Citation Nr: 1712657	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  05-41 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to service-connected hallux valgus, hammertoes, flat feet, and/or plantar fasciitis. 

2. Entitlement to a total disability rating (TDIU) prior to February 3, 2010.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to November 1974.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from January and February 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO denied service connection for hammertoe deformity, flat foot, and plantar fasciitis of the right foot: hammertoe deformity, hallux valgus, flat foot, and plantar fasciitis of the left foot; depression as secondary to the aforementioned disabilities; diabetes  mellitus; and peripheral neuropathy of the feet as secondary to diabetes mellitus. 

In June 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing was prepared and associated with the claims file.  In August 2006, the Veteran submitted corrections to the transcript, which were incorporated into the record.  

In submissions dated in August 2006 and July 2007, the Veteran and his former representative requested a Board hearing in connection with the issues then developed for appeal.  However, in subsequent submissions, they indicated that such a hearing was no longer desired.  See, e.g., VA Forms 9 (Appeal to Board of Veterans' Appeals) dated in September 2011, December 2011, and February 2013.

In a June 2007 substantive appeal, the Veteran indicated that he no longer wished to pursue his appeal with respect to service connection for diabetes mellitus.  He also clarified that he was not seeking service connection for peripheral neuropathy of the feet on the basis of exposure to herbicides; but rather on a direct basis, as due to ill-fitting shoes he was issued during service. 

In April 2008, the Board dismissed the Veteran's appeal with respect to service connection for diabetes mellitus.  The remaining issues on appeal were remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After taking further action, the agency of original jurisdiction (AOJ) confirmed and continued the prior denials and returned the case to the Board.

In June 2009, the Board granted service connection for hammertoe, flat foot, and plantar fasciitis of the right foot; hammertoe, hallux valgus, flat foot, and plantar fasciitis of the left foot; and depressive disorder with dysthymia as secondary thereto.  The claim for service connection for peripheral neuropathy of the feet was again remanded to the AOJ for additional development, to include consideration of whether the peripheral neuropathy was secondary to service-connected hallux valgus, hammertoes, flat feet, and/or plantar fasciitis. 

In August 2009, while the case was in remand status, the AOJ assigned a 10 percent rating for the service-connected disabilities of each foot, and a 30 percent rating for depression with dysthymia, effective March 2, 2004.  The Veteran filed a timely notice of disagreement (NOD) with respect to the rating assigned for his service-connected psychiatric disorder.  After taking further action, the AOJ, in June 2010, increased the rating for that disorder to 70 percent, effective from the date of the original award, and issued the Veteran a statement of the case (SOC) with respect to the matter of his entitlement to a still-higher rating.  The Veteran did not thereafter perfect an appeal of that issue, however; indicating in a June 2010 statement that he wished to withdraw the matter of entitlement to a greater evaluation for his psychiatric disorder and instead pursue a claim for a TDIU.

That same month, the AOJ denied the Veteran's claim for a TDIU.  He filed an NOD in July 2010, an SOC was issued in September 2011, and he perfected the appeal by filing a substantive appeal later that same month.  After taking further action, the AOJ confirmed and continued the denial of that claim, as well the claim for service connection for peripheral neuropathy of the feet, and certified both issues to the Board.  In October 2015, the Board granted the appeal for TDIU.  In a rating decision of October 2015, the AMO effectuated the grant and awarded TDIU from February 3, 2010.  This award is not a full grant of the benefit sought because it was not awarded for the entire period that the increased rating claims were pending; the claim for TDIU prior to February 3, 2010, remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In the October 2015 decision, the Board also remanded the issue on appeal for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the AOJ has not substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2015 Board remand notes that the record reflects the Veteran may have received relevant treatment at the VA Medical Center (VAMC) in Sheridan, Wyoming, around 1988 or 1989, followed by a 60-day stay at a "halfway house" at VA expense.  See Veteran statement June 2003.  The Board subsequently requested the RO take action to ensure that all relevant records of the Veteran's treatment through the VAMC in Sheridan, Wyoming and the Veteran's subsequent 60-day stay at a "halfway house" at VA expense be associated with the claims file.  The Board also requested that efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.

Records relating to the Veteran's possible treatment at the Sheridan VAMC were requested in December 2015.  Nonetheless, there is no indication of any response to the request, nor any indication that evidence sought does not exist or that further efforts to obtain the evidence would be futile.

In addition, the October 2015 Board remand directed the AOJ to ask the Veteran to provide a release for relevant records of treatment from the H.O.P.E. Medical Clinic, dated subsequent to June 1998.  There is no indication in the records that the Veteran was contacted to provide a release.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records pertinent to the Veteran's claim.  The most recent VA treatment information of record is dated from March 29, 2016.  

2. Ask the Veteran to provide a release for relevant records of treatment from the H.O.P.E. Medical Clinic, dated subsequent to June 1998, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue remaining on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non- duplicative) evidence should be associated with the claims file. 

3. Take action to ensure that all relevant records of the
Veteran's treatment (including any at the VAMC in Sheridan Wyoming (around 1988 or 1989), and the Veteran's subsequent 60-day stay at a "halfway house" at VA expense, are associated with the claims file, including, but not limited to, any and all non electronic (i.e. typed or hand written) clinical records, progress notes, and/or reports of hospitalization whether or not they have been archived, following the procedures set forth in 38 C.F.R.
§ 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile
38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any should be associated with the claims file.

4. If, as a result of the foregoing development additional evidence is received that bears on the peripheral neuropathy of the Veteran's feet, make arrangements to return the claims file to the VA examiner who previously evaluated the Veteran and offered opinion with respect to the etiology of his peripheral neuropathy, in September 2009 and January 2015.

The examiner should be asked to again review the record, including any additional evidence added to the claims file since the time of the examiner's last review of the claims file in January 2015.   Thereafter the examiner should prepare a supplemental report indicating the extent to which, if any the additional evidence impacts on her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable that the peripheral neuropathy of the Veteran s has been (a) caused or (b) aggravated by service connected hallux valgus hammertoes flat feet and/or plantar fasciitis.

A complete rationale for all opinions should be provided.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, adjudicate the claims remaining on appeal should be readjudicated based on the entirety of the evidence If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental SOC (SSOC) An appropriate period of time should be allowed for response


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


